Citation Nr: 1036905	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  99-08 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-
connected psychiatric disability prior to October 10, 1997.  

2.  Entitlement to an effective date prior to October 10, 1997 
for a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran served on active duty from July 1948 to April 1959. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In February 1999, the Veteran testified at a hearing before an RO 
hearing officer.  A transcript of the hearing is of record.  

In April 2000, the Veteran testified at a videoconference hearing 
before a Veterans Law Judge sitting in Washington, D.C.  That 
Judge has since retired and therefore will not participate in the 
final determination of this appeal.  See 38 C.F.R. § 20.707 
(2006) ("The Member or Members who conduct the hearing shall 
participate in making the final determination of the claims[.]")  
The Veteran was notified that the Judge who conducted the hearing 
had since retired, and indicated that he did not want an 
additional hearing before another member of the Board.  The 
undersigned has reviewed the transcript of the April 2000 
hearing. 

The Board initially adjudicated the Veteran's appeal as to the 
disability rating assigned for post-traumatic stress disorder 
(PTSD) and the effective date assigned for a TDIU in a decision 
issued in September 2000.  The Veteran appealed that decision to 
the U.S. Court of Appeals for Veterans Claims (Veterans Court).  

In July 2001, the Veterans Court granted a motion for partial 
remand filed by the Secretary of Veterans' Affairs (Secretary) so 
that VA could readjudicate portions of the claim in compliance 
with the newly enacted Veterans Claims Assistance Act of 2000.  

Following readjudication in accordance with the July 2001 
Veterans Court order, the Board issued a decision in February 
2007 adjudicating the issues currently on appeal.  The Veteran 
appealed that decision to the Veterans Court.  In September 2009 
the Veterans Court issued a decision in which it set aside the 
February 2007 Board decision and remanded the matters to the 
Board.  


FINDINGS OF FACT

1.  Prior to October 10, 1997, the Veteran's psychiatric 
disability was manifested by no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
due to such symptoms as depressed mood, anxiety, suspiciousness, 
chronic sleep impairment, and panic attacks approximately once a 
month; and his psychiatric disability did not result in 
considerable or greater impairment of the ability to establish or 
maintain effective or favorable relationships with people or in 
considerable or greater industrial impairment.  

2.  Prior to October 10, 1997 the Veteran's service connected 
disabilities did not render him unable to secure and follow a 
substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected psychiatric disability prior to October 10, 
1997 have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21 4.130, 
Diagnostic Code 9411 (2009); 4.132 Diagnostic Codes 9205, 9411 
(1995).  

2.  The criteria for an effective date prior to October 10, 1997 
for the award of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.155, 3.159, 
3.157, 3.340, 3.341, 3.400, 4.16, 4.19 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural matters

One of the reasons for the September 2009 Veterans Court's remand 
of these matters was so that the Board could provide discussion 
regarding an April 1977 statement in support of claim seeking an 
increased rating for nerves and ulcer.  The Veterans Court stated 
that on April 12, 1977 VA confirmed a previous rating for 
duodenal ulcer, but discussed nothing regarding the Veteran's 
nerves.  

In the September 2009 decision, the Veterans Court noted that the 
Secretary of Veterans' Affairs (Secretary) had suggested to the 
Veterans Court that it was not clear whether the April 1977 
statement in support of claim constituted a new claim for a 
nervous condition or an appeal of the 1976 decision granting 
service connection for schizophrenia.  

Before discussing the facts surrounding the April 1977 statement 
the Board will explain the relevant law regarding claims and 
appeals.

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication indicating an intent to apply for a benefit under 
the laws administered by the VA may be considered an informal 
claim provided it identifies, but not necessarily with 
specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); 
Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) 
does not contain the word "specifically," and that making such 
precision a prerequisite to acceptance of a communication as an 
informal claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when a 
claim was received the Board must review all communications in 
the claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an informal 
claim for benefits, if the report relates to a disability which 
may establish entitlement.  38 C.F.R. § 3.157.  Once a formal 
claim for compensation has been allowed, receipt of one of the 
following will be accepted as an informal claim for increased 
benefits:

(1)  Report of examination or hospitalization by VA or 
uniformed services.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim, only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission;

(2)  Evidence from a private physician or layman.  The date 
of receipt of such evidence will be accepted when the 
evidence furnished by or in behalf of the claimant is within 
the competence of the physician or layperson and shows the 
reasonable probability of entitlement to benefits;

(3)  State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by VA of examination reports, clinical records, and 
transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, 
municipal, recognized private institutions, or other 
Government hospitals (except those described in 38 C.F.R. § 
3.157(b)(1)).  These records must be authenticated by an 
appropriate official of the institution. Benefits will be 
granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.

38 C.F.R. § 3.157.  

In 1976 and 1977, a "substantive appeal" was defined as 
follows:

VA Form 1-9, Appeal to Board of Veterans 
Appeals, adequately executed, or its 
equivalent in correspondence, from a 
claimant or his representative following 
the furnishing of a statement of the case 
will constitute a substantive appeal.  The 
appeal should set out specific allegations 
of error of fact or law.  Such allegations 
shall be construed in a liberal manner in 
determining their adequacy, with 
consideration of the technicalities 
involved.  To the extent feasible, 
allegations should be related to specific 
items in the statement of the case.  

38 C.F.R. § 19.117 (1976).  

The other regulatory provision that is relevant to this 
discussion is that which addresses "new and material" evidence.  
In 1977 regulation provided that if new and material evidence is 
received prior to the expiration of the appeal period, or prior 
to the appellate decision, it will be considered as having been 
filed in connection with the claim which was pending at the 
beginning of the appeal period.  38 C.F.R. § 3.156(a) (1976).  
This regulation preserves the earliest possible date of claim 
and, if the evidence is not only new and material but results in 
a higher amount of benefits, the regulation potentially allows 
for an earlier effective date of such higher amount of benefits.  
If the evidence submitted is not new and material or if new and 
material is not so significant as to warrant a change, then no 
change in the previous determination is warranted.  

Of note is that the January 1975 version of a VA Form 9 and the 
February 1977 version of a VA Form 9 both included the statement: 

"I TAKE ISSUE WITH THE DECISION CITED ABOVE 
AND HEREBY PETITION THE BOARD OF VETERANS 
APPEALS FOR RELIEF AS SET FORTH BELOW 
(state in specific detail the benefits 
sought and your reasons for believing that 
the action appealed from is erroneous.  
Follow carefully the instructions in 
paragraph 3 on the reverse side)."  Also on 
the face of the Form is a box to enter 
"DATE OF DECISION BEING APPEALED."  

At minimum, therefore, a statement equivalent to a VA Form 9 
would contain an explicit indication that the Veteran wished to 
appeal a decision to the Board.  

As explained in the following paragraphs, the Board finds that 
the Veteran's April 1977 statement was not a "new claim" or a 
"substantive appeal".  It was not a substantive appeal because 
it did not satisfy the regulatory requirements for a substantive 
appeal.  It was not a new claim because the statement and 
evidence not previously considered were received within the 
appeal period of the December 1976 decision which addressed the 
issues mentioned in the statement and was, therefore, part of the 
claim that gave rise to that decision; a claim received in July 
1976.  

The Board will attempt to explain:

VA first received an application for disability compensation from 
the Veteran on July 28, 1976.  In that application, the Veteran 
listed cracked larynx damaged vocal cords, ulcers, and 
hypertension as the basis for his claims.  

On December 22, 1976, the RO mailed a rating decision and a copy 
of the Veteran's appellate rights to the Veteran and his 
representative.  In that decision the RO granted service 
connection for disability from the following conditions: a 
nervous disorder (described as schizophrenia, simple type, with 
slight impairment of social and industrial adaptability, 
competent) assigned a 10 percent disability rating; a left 
shoulder separation (described as acromioclavicular separation, 
left shoulder, incomplete) assigned a non-compensable evaluation; 
and a larynx injury (described as injury, larynx, with 
hoarseness) assigned 10 percent evaluation.  The effective date 
of all benefits was July 28, 1976.  

In January 1977, the Veteran filed a notice of disagreement with 
that rating decision and on January 27, 1977 the RO mailed a 
statement of the case to the Veteran and his representative that 
addressed all determinations made in the December 1976 decision.  

Importantly, in the letter announcing the decision, the RO 
informed the Veteran that if he wished to appeal the decision he 
should set out his argument or "Substantive Appeal" in the 
attached VA Form 9.  

On April 7, 1977, the RO received a VA FORM 21-4138 "STATEMENT 
IN SUPPORT OF CLAIM" signed by someone other than the appellant 
with an address indicating DAV.  Apparently this was then the 
Veteran's representative, although the Board notes that the 
claims file contains no document dated in the 1970's or earlier 
appointing any representative.  

The April 7, 1977 21-4138 has a box checked for "An increased 
rating for Nerves and ulcer" and a box checked for "attached: 
OPT records dated 9-26-62 captioned request to reopen claim and 
rating examination by the VA."  Included with that document is 
another document that lists the Veteran's name and claims number, 
the date April 7, 1977, the words "Adjudication"  "Submitted 
by veteran for consideration of increased evaluation on nerves 
and ulcer condition" and "XXX (Out-patient Treatment Records).  

Also included is a one page clinical record with a date of 
admission and discharge of September 26, 1962.  This clinical 
record refers to the Veteran's report of one year of epigastric 
burning pain which was present "mostly when burpy".  The 
narrative summary states that the Veteran had in the past always 
been in good health with a tonsillectomy in 1949, treatment in 
1958 at a Naval hospital for nervousness and that he was 10 
percent service connected for schizophrenia.  There is no other 
mention of any psychiatric condition or symptoms.  Diagnosis was 
duodenal ulcer, inactive.  

Date stamped April 7, 1977 is a letter addressed to the DAV from 
a VA Hospital (VAH) which indicates that the requested 
information was enclosed and that there was an attached narrative 
summary dated September 26, 1962.  

The Board finds that none of these documents is a substantive 
appeal because none of the documents are the equivalent of a VA 
Form 9.  Further, and perhaps more importantly, none of these 
documents include any statement indicating that the Veteran 
wished appeal to the Board or make any reference to an RO 
decision.  

On its face, the April 7, 1977 Form 21-4138 statement in support 
of claim is a claim for increased ratings.  As this statement and 
the evidence accompanying the statement were submitted in April 
1977, however, that evidence was submitted prior to the 
expiration of the appeal period and, therefore, if it was new and 
material evidence it was to be considered as having been 
submitted in connection with the claim received in 1976.  Thus, 
the statement and evidence submitted in April 1977 did not 
constitute a new claim but rather were part of the claim filed in 
1976.  

On April 20, 1977 the RO sent a letter to the Veteran and his 
representative informing the Veteran that his claim for 
disability benefits had been reviewed and that the evidence 
submitted did not warrant any change in the previous 
determination as to the following conditions:  "Injury, larynx 
with hoarseness; nervous condition and acromioclavicular 
separation, left shoulder" and informed him that he would 
"continue to receive compensation at the rate previously 
authorized until evidence is received warranting a change."  
That letter also included notice as to his appellate rights.  

Of note is that notice begins with the following words:

"We have based our decision"

The Board finds that this April 20, 1977 document is a 
"decision".  It properly considered the evidence submitted in 
the appeal period and it denied any change in the decision 
already issued.  The documents submitted by the Veteran on April 
7, 1977 did not give rise to any claim pending following April 
20, 1977.  The April 20, 1977 decision by the RO clearly 
readjudicated his claim which had been submitted in July 1976 and 
to which the evidence submitted on April 7, 1977 pertained.  If 
the Veteran disagreed with this decision he should have filed a 
notice of disagreement.   

The next document in which the Veteran addressed his disability 
ratings was received on March 1, 1996 (dated by the Veteran 
February 26, 1996).  Many years too late to be a substantive 
appeal of any previously issued decision.  

The RO was within its jurisdiction to close the appeal of the 
December 1976 decision.  That December 1976 decision is final.  
The Veteran did not initiate an appeal of the readjudication 
issued April 20, 1977 so that readjudication is also final.  

The next procedural matter that must be addressed is the date 
that a claim or claims were received with regard to an increased 
rating, whether the request was based on how the symptoms of the 
Veteran's service connected psychiatric disease affected him in 
his social and occupational functioning or how his service 
connected disability affected him in particular with regard to 
whether he was employable.  An explanation of how VA assigns 
effective dates for awards of increased compensation, on 
whichever basis, will be helpful and the Board will therefore 
explain the law and regulation in this regard first.  

The general rule with respect to an award of increased 
compensation is that the effective date of such an award shall be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R.  
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-year 
period preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if the 
application is received within one year from such date.  See 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Pursuant to 38 U.S.C. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2), where a veteran files 
a claim for increased rating alleging an 
increase in disability within one year 
prior to receipt by VA of the claim and a 
VA examination or other medical evidence 
subsequently substantiates an increase in 
disability, the effective date of the award 
of increased disability compensation is the 
date as of which it is ascertainable based 
on all of the evidence of record that the 
increase occurred.  

VAOPGCPREC 12-98.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may 
be assigned for separate periods of time based on the facts 
found; a practice known as assigning "staged" ratings."  Hart 
v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Id. 

In the March 1, 1996 statement, the Veteran requested an 
increased rating (reevaluation) of his larynx injury and his 
nervous condition, which he contended was the result of PTSD.  He 
also requested an evaluation for his left shoulder disability, 
which he stated had worsened, and for service connection for 
hypertension and gastritis.  He did not indicate that his 
service-connected disabilities rendered him unemployable or make 
any mention of employment.  

This March 1, 1996 statement is subject to more than one 
interpretation because the statement seeks both a higher rating 
for disability resulting from psychiatric disease and then 
attributes that disability to a disease for which service 
connection had not been established.  The interpretation that 
should prevail is that resulting from a liberal and sympathetic 
reading of the statement.  Szemraj v. Principi, 357 F.3d 1370, 
1373 (Fed.Cir. 2004).  What the Veteran was seeking was 
additional compensation for disability resulting from symptoms of 
service-connected psychiatric disease, whatever the disease 
happened to be termed.  The Board thus finds this document to 
constitute a claim for a rating assigned for disability due to 
psychiatric disease, regardless of whether the disease was termed 
schizophrenia, PTSD, or some combination of the two.  This 
interpretation preserves the earliest possible date of claim for 
increased ratings.  

In an April 21, 1996 decision, the RO denied his claim as to 
increased ratings for disability resulting from psychiatric 
disease and from the larynx injury as well as his claim for 
service connection for gastritis, granted an increased rating for 
his left shoulder disability, and deferred the issue of service 
connection for PTSD.  In an August 1996 decision the RO granted 
service connection for PTSD.  

The decision indicates that there was no separate rating for 
PTSD, as opposed to schizophrenia, but rather the RO changed the 
description of his psychiatric disability to "POSTRAUMATIC 
STRESS DISORDER WITH SCHIZHOPHRENIA."  

On April 15, 1997 the RO received a VA Form 21-4138 statement in 
support of claim from the Veteran along with a VA Form 21-8940 
application for increased compensation for unemployability and 
three pages of his self-reported work history.  In the statement 
in support of claim he stated "I request a reevaluation for PTSD 
& have this connected to my service connected disability since in 
1959 PTSD did not have a name.  Also I request back pay on my 
compensation.  There was a mistake make by the government on my 
pay."  

In the three attached pages he indicated that he had worked at 
numerous jobs from 1959 to 1981 with many periods of unemployment 
between jobs and that he had not been employed since June 1981.  
The Board finds that this is the first indication that the 
Veteran was seeking benefits based on an inability to work due to 
service-connected disabilities.  

Given that this evidence and argument were received by the RO 
within one year of the April 21, 1996 decision in which the RO 
adjudicated his claim for an increased rating for disability 
resulting from psychiatric disease, the evidence and argument 
were part of the claim filed March 1, 1996.  That claim, filed 
March 1, 1996, thus included a claim for an increased rating 
based on any criteria, whether based on the criteria listed for 
the specific condition or based on unemployability.  See Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In short, the date of claim for a TDIU is March 1, 1996.  

That the date of claim was March 1, 1996 does not mean that the 
grant of a 100 percent rating must be that date.  As provided for 
by the 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, the proper date 
is the date of the claim or the date entitlement arose, whichever 
is "later".  

The RO issued a decision in August 1997 in which it increased his 
rating for PTSD to 30 percent disabling effective April 15, 1997 
and denied the TDIU.  On February 2, 1998 the RO mailed a January 
1998 decision to the Veteran and his representative along with a 
copy of his appellate rights.  In that decision the RO reviewed 
additional evidence added to the claim file since the August 1997 
decision and determined that no higher rating was warranted for 
the disability due to PTSD.  

Thus, the time period to initiate an appeal of the January 1998 
decision ended February 2, 1999.  

In September 1998, the RO received a statement in support of 
claim from the Veteran in which he stated that he wanted a 
personal hearing at the RO and that he had new and material 
evidence to present.  

The Board finds that this is not a "notice of disagreement" 
with any decision as the Veteran did not indicate that he 
disagreed with any decision - he simply wished to submit new and 
material evidence.  

On February 16, 1999 the Veteran testified at the RO and 
presented 16 pages (15 sheets of paper with writing on both sides 
of one of the sheets).  

On February 25, 1999 the RO sent a rating decision to the Veteran 
and his representative along with a copy of his appellate rights.  
In that rating decision the RO considered the evidence submitted 
and again determined that the evidence did not support a rating 
higher than the 30 percent already assigned for his psychiatric 
disability.  

In March 1999, VA received a VA Form 21-4138 statement in support 
of claim that he characterized as a notice of disagreement with 
the February 1999 decision.  Ultimately, the February 1999 
decision derived from the March 1, 1996 claim and adjudicated the 
rating assigned for disability flowing from psychiatric disease.  
This notice of disagreement, therefore, initiated an appeal of 
the rating assigned, regardless of whether that rating was based 
on the criteria listed in the regulations as specific to symptoms 
of a psychiatric disease or the criteria for a rating based on 
unemployability due to service-connected disability.  

In other words, the Board derives its jurisdiction to review all 
questions of law or fact with regard to a TDIU from this notice 
of disagreement.  

Substantive matters

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various other 
provisions of the regulations governing VA benefits, whether or 
not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the 
higher of two ratings, the higher rating will be assigned; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21.  

If a case is exceptional either the Board or the RO may refer the 
case for consideration outside of the rating schedule.  That is, 
where the scheduler standards are found to be inadequate, 
referral may be made to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  38 C.F.R. 
§ 3.321(b).  The Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

There is a three step process involved in extraschedular 
consideration.  First, the Board or the RO must determine whether 
the schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, the 
assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the analysis 
stops.  Id.

Second, if the RO or the Board finds that the schedular 
evaluation does not contemplate the Veteran's level of disability 
and symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability picture 
includes other related factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 116.  
If this is the case, then the RO or the Board must refer the 
matter to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for the third step of the 
analysis, determining whether justice requires assignment of an 
extraschedular rating.  Id.

In deciding this appeal, the Board has considered whether 
separate ratings for different periods of time, based on the 
facts found, are warranted, a practice of assigning ratings 
referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2008).  

As explained above the claim that gave rise to this appeal was 
received by VA on March 1, 1996.  

Since the Veteran filed his claim in March 1996 the rating 
criteria for evaluating schizophrenia and PTSD were revised.  At 
the time when the Veteran filed his claim for an increased rating 
for disability due to psychiatric disease he had been evaluated 
under the criteria found at 38 C.F.R. § 4.132 Diagnostic Code 
9205, for schizophrenia.  When the RO granted service connection 
for PTSD it listed a hyphenated diagnostic code of 9205-9411.  
Diagnostic Code 9411 is the designation for PTSD.  

Effective November 7, 1996, the rating criteria for Diagnostic 
Codes 9205 and 9411 were revised.  61 Fed. Reg. 52695 (October 8, 
1996).  As this occurred following receipt of the Veteran's claim 
for an increased rating the Board will consider both the 
applicable provisions of the unrevised and revised provisions 
although if an award is warranted under the revised provisions 
the award could only be effective as of the date of the revision.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Of note 
is that once the RO established that PTSD was an appropriate 
diagnosis for the Veteran's service connected psychiatric disease 
the assigned date for the rating assigned was changed to July 28, 
1976.  

The effect of the above is that the Veteran has been service 
connected for disability due to psychiatric disease, whatever the 
diagnosis, since July 1976.  The Board will therefore consider 
the criteria for rating schizophrenia and for rating PTSD in 
effect prior to November 7, 1996 and the criteria in effect after 
November 7, 1996.  Of note is that from November 7, 1996 forward 
both schizophrenia and PTSD were evaluated under the same 
criteria - those found at the General Formula for Mental 
Disorders.  

Prior to November 7, 1996 schizophrenia was evaluated under the 
General Rating Formula for Psychotic Disorders.  Under those 
criteria a 100 percent rating was assigned for active psychotic 
manifestations of such extent, severity, depth, persistence or 
bizarreness as to produce total and industrial inadaptability.  
38 C.F.R. § 4.132 Diagnostic Code 9205 (1995).  A 70 percent 
rating was assigned where there was lesser symptomatology such as 
to produce severe impairment of social and industrial 
adaptability.  Id.  A 50 percent rating was assigned for 
considerable impairment of social and industrial adaptability.  
Id.  A 30 percent rating was assigned for definite impairment of 
social and industrial adaptability.  Id.   

Prior to November 7, 1996, PTSD was evaluated under the General 
Rating Formula for Psychoneurotic Disorders.  

Prior to November 7, 1996 the criteria for a 100 percent rating 
for psychoneurotic disorders were as follows:  Attitudes of all 
contacts except the most intimate were so adversely affected as 
to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
phantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995).  

Prior to November 7, 1996 the criteria for a 70 percent rating 
for psychoneurotic disorders were as follows:  Ability to 
establish and maintain effective or favorable relationships with 
people.  The psychoneurotic symptoms are of such severity and 
persistence that there was pronounced impairment in the ability 
to obtain or retain employment.  Id.  

Prior to November 7, 1996 the criteria for a 50 percent rating 
for psychoneurotic disorders were as follows:  Ability to 
establish or maintain effective or favorable relationships with 
people is considerably impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels are 
reduced as to result in considerable industrial impairment.  Id.  

Prior to November 7, 1996 the criteria for a 30 percent rating 
for psychoneurotic disorders were as follows:  Definite 
impairment in the ability to establish or maintain effective and 
wholesome relationships with people.  The psychoneurotic symptoms 
result in such reductions in initiative, flexibility, efficiency 
and reliability levels as to produce definite industrial 
impairment.  Id.  

Under the revised criteria effective since November 7, 1996 a 100 
percent rating is warranted where there is total occupational and 
social impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
of names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130  

Under the revised criteria effective since November 7, 1996 a 70 
percent rating is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and an inability to establish and 
maintain effective relationships.  Id.  

Under the revised criteria effective since November 7, 1996 a 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  Id. 

Under the revised criteria effective since November 7, 1996 a 30 
percent rating contemplates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, mild memory loss.  Id.  

The use of the term "such as" in the general rating formula for 
mental disorders in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  Id.  The evidence 
considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to symptoms provided in that diagnostic 
code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, as revised in the 1994, fourth 
edition (DSM-IV).  Id.  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause an occupational 
or social impairment equivalent to what would be caused by the 
symptoms listed in a particular diagnostic code, the appropriate, 
equivalent rating will be assigned.  Id.  

That portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 
(2009).  The DSM-IV contains a Global Assessment of Functioning 
(GAF) scale, with scores ranging between zero and 100 percent, 
representing the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health - illness.  Higher scores correspond to better 
functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are 
some mild symptoms (e.g., depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
when the individual is functioning pretty well and has some 
meaningful interpersonal relationships.  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job). Id.  

Since October 10, 1997 the Veteran has been rated as 100 percent 
due to due to service connected disability.  

In addition to application of the criteria specified at various 
diagnostic code, a veteran may be assigned a total rating based 
on one criterion, whether or not disability from service 
connected conditions render him or her unable to secure or follow 
a substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  See 38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2009).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected disabilities.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19 (2006).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of his or 
her service-connected disabilities and there is one disability 
ratable at 60 percent or more, or, if more than one disability, 
at least one disability ratable at 40 percent or more and a 
combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet the 
first two objective bases upon which a TDIU may be established, 
the veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or her 
disabilities, occupational background, and other related factors, 
an extraschedular total rating may also be assigned on the basis 
of a showing of unemployability, alone.  See 38 C.F.R. § 4.16(b) 
(2009).

However, in order to be granted a TDIU, the veteran's service-
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.   Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of education, 
special training and previous work experience, but not to his age 
or to any impairment cause by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19.

An award of a TDIU is an award of increased compensation.  
Therefore the law and regulations for assigning effective dates 
are the same whether an award is based on the single criterion 
for a TDIU or the criteria specified under diagnostic codes.  

Consistent with the Veterans Court's explanation in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) the relevant temporal focus as 
to this issue is the evidence concerning the time period from 
March 1, 1995 to October 10, 1997.  

Evidence relevant to the Veteran's psychiatric disability 
includes two VA examination reports dated in March 1996 and July 
1997, neither of which shows that the Veteran's PTSD meets the 
criteria for a disability rating in excess of 30 percent.  

The March 1996 examination report documents the Veteran's report 
that he had worked with moving and storage companies following 
service, that he would become irritated with people but had been 
able to socialize with others.  He reported that he socializes 
around the American Legion  He reported that in the past he had 
difficulty with hyperventilation but was better able to control 
these episodes, reporting that he had approximately one such 
episode per month.  He reported difficulties with distressing 
dreams from which he would sometimes awaken anxious and sweaty.  
He reported that sometimes the dreams occurred several days in a 
row and other times he may go several weeks without the dreams.  

Mental status examination included the observation that the 
Veteran was very obsessive and presented much circumstantial 
information.  The examiner noted that he at times talked in a 
condescending manner and wanted to be the center of attention.  
He also noted that the Veteran appeared somewhat anxious in that 
he had much movement of his hands.  The Veteran did not show 
indications of despondency; there were no hallucinations or 
delusions; he was oriented; and his perception and judgment 
appeared good.  

The examiner provided Axis I diagnoses of panic attacks and mild 
PTSD and an Axis II diagnosis of narcissistic personality 
disorder.  He commented that he did not believe the Veteran to 
have a schizophrenia type of disorder but agreed that the Veteran 
had a narcissistic personality disorder.  He also commented that 
the Veteran did have PTSD of a mild type and an occasional panic 
attack.  He assigned a GAF score of 65, which, as indicated 
above, corresponds to some mild symptoms and some difficulty in 
occupational or social functioning but where the person is 
functioning pretty well.  

This report is evidence against assigning a higher rating for 
psychiatric disability on any basis - schedular or based on 
unemployability.  The Veteran essentially had bad dreams, 
infrequent panic attacks, and people irritated him.  This does 
not show that he was unable to secure or follow a substantially 
gainful occupation if he so desired.  The Board finds that this 
evidence provides particularly negative evidence against this 
claim.   

The July 1997 examination report documents the Veteran's report 
that he felt as if his legs were not able to relax in that his 
legs were tense and had an electric feeling in them.  He reported 
that during counseling sessions thoughts came up which were 
distressing to him, mainly in that he was frustrated that he was 
not able to stay in the U.S. Navy.  He reported that he had 
remained with his spouse because of the children but that this 
took a lot of effort.  He reported that several times he had torn 
up the house.  He also reported that he did not get along with 
others at work and continued to have difficulties with his 
concentration on tasks for which he had responsibilities.  He 
reported that he was hypervigilant, concerned with what others 
may do if they got close to him, and preferred people to keep 
their distance.  He reported that he continued to have panic 
spells during which he would hyperventilate.  

Mental status report included that the Veteran spoke in a rather 
soft voice at times and seemed to have a somewhat despondent look 
upon his face when he talked about his time in the Navy.  He had 
no hallucinations or delusions, was oriented times three, had 
fair perception and good judgment, and was goal directed and 
spontaneous in his speech. 

The examiner provided Axis I diagnoses of mild to moderate PTSD 
and panic attacks and an Axis II diagnosis of narcissistic 
personality disorder.  He commented that the Veteran had 
increasing symptoms with his talk in therapy about his PTSD 
problems and had a tendency to feel more frustrated and have more 
problems with loss of concentration since the last examination.  
The examiner assigned a GAF score of 65.  

The Board emphasizes that this score is inconsistent with a 
disability rating in excess of 30 percent, thereby providing 
highly probative evidence against the Veteran's claim. 

This report is evidence against assigning a rating higher than 
the 30 percent already assigned for the period of interest.  
Again, the assigned GAF score is in agreement with the examiner's 
description and findings.  The examiner's statement that he had 
mild to moderate PTSD in 1997, as opposed to mild PTSD, does not 
indicate that any applicable criteria had been met for a higher 
than 30 percent rating.  In fact, the lay statements of the 
Veteran himself at this time, and the minimal problems he was 
having, undermine the conclusion that the Veteran was entitled to 
a 30 percent evaluation at this time.   

Overall, the Board finds these reports provide evidence against 
this claim.  For example, these reports make no reference to 
flattened affect; circumstantial, circumlocutory or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-term 
memory; impaired judgment; impaired abstract thinking; or 
disturbances of motivation and mood.  

With respect to establishing and maintaining effective work and 
social relationships, (or favorable relationships) the Board 
notes the Veteran's history of marital problems and his 
statements that he and his spouse had stayed together for their 
children.  To the Board this indicates that the Veteran can 
maintain such relationships even in the face of difficulty.  His 
report that he maintained an active social life with the American 
Legion, and has even cooked for them during special occasions 
such as St. Patrick's Day is more evidence that he can maintain 
effective and favorable relationships.  This evidence therefore 
shows that the Veteran had the capacity to establish and maintain 
relationships.  

None of this evidence shows that the Veteran's psychiatric 
disability considerably impaired his ability to establish and 
maintain effective or favorable relationships, caused 
considerable impairment of social and industrial adaptability, or 
resulted in social or occupational impairment with reduced 
reliability and productivity due to symptoms listed in or similar 
to those listed in the criteria under the revised criteria for a 
50 percent or higher rating.  The level of disability shown by 
these examination reports is evidence that his psychiatric 
disability did not render him unable to secure or follow a 
substantially gainful occupation.  

Also considered by the Board are the Veteran's more recent 
statements regarding his psychiatric and other disabilities as 
can be reasonably related to the time frame of interest. 

In the three pages received on April 15, 1997 the Veteran 
indicated that he had worked at numerous jobs from 1959 to 1981 
with many periods of unemployment between jobs and that he had 
not been employed since June 1981.  During the February 1999 RO 
hearing the Veteran and his representative "W.W.", provided 
testimony.  W.W. provided the vast majority of the testimony, 
much of which involved reading from a letter written by the 
Veteran and associated with the claims file, letters from several 
mental health professionals, which are also associated with the 
claims file, and a letter from the Veteran's daughter which is 
likewise associated with the claims file.  

W.W. testified that the Veteran had been removed from several 
jobs because of difficulties he had with coworkers, opining that 
the Veteran is unable to hold a job because he is not a team 
player and must always be in total control of any situation.  
1999 hearing transcript at 3.  W.W. testified from the written 
statements of the Veteran, paraphrasing as follows:  "I was 
subsequently discharged honorably for medical reasons with a 
nervous condition.  It goes on basically and just keeps going 
like this, talking about how after he got out of the Navy, he had 
no career skills, so therefore, his job worth was minimal, 
although he has a very high IQ."  Id.  at 6.

She also read from a letter from "H.B.", a therapist at the Vet 
Center, dated in February 1999, stating "[i]t is my opinion that 
t[the Veteran] suffers total occupation and social impairment and 
meets the criteria for 100 percent service-connected disability, 
total and permanent."  Id. at 2.  

She read from a written statement, dated in December 1998 and 
date stamped in February 1999, sent from the Veteran to an AMVET 
Post officer regarding the Veteran's service as an elected 
service officer stating as follows:  

I would be so proud to be associated with 
yourself and the other officers there 
elected.  However, I quickly realized that 
my physical and emotion conditions are not 
going to all me to serve well either this 
staff nor the members.  I feel for me to 
continue to try would be grave disservice.  
Therefore, I hereby resign the position of 
First Vice Commander Post Number 13.  

Id at 4.  

W.W. went on to testify by reading from an October 1997 
psychological evaluation by "C.B." Ph.D. that included an Axis 
IV diagnosis of "unstable employment history" and later that 
the impact of his PTSD included unstable employment history.  Id. 
at 7.  She then referred to a document from "W.M." Ph.D. 
stating in part "And again, total disability rating, ah, we are 
looking to say that this veteran is unable to secure and follow a 
substantial gainful occupation."  Id. at 8.  

These are all of the references in the 1999 hearing transcript to 
the Veteran's employment.  

There are also some references to employment in the April 2000 
Board hearing transcript.  The Veteran testified that he had last 
worked in 1981 at the U.S Post Office and that this employment 
lasted approximately 2 months.  Id. at 9.  He testified that the 
employment bothered his shoulders, noted that he had a left 
shoulder service connected disability, that it was difficult for 
him to handle the mailbags, and that he a problem with the 
coworkers.  Id.  He testified that he was not fired from the job 
but rather that he quit.  Id. at 10.  When asked how many jobs he 
had quit in his work history the Veteran replied that he quit all 
of the jobs that he had listed, which he estimated to total 30 
jobs.  Id.  When asked why he quit the jobs he stated 
"everything from (. . . inaudible) not smoke in the office to 
even physical fights."  Id.  He answered affirmatively when 
asked if he had gotten into fights with people.  Id.  He reported 
that the longest job he had ever held was five years working for 
a company that had hired on three different occasions. Id.  

These statements as to reported breaks in employment from 1959 to 
1981 and unemployment since 1981 do not show that the Veteran was 
unable to secure and follow a substantially gainful occupation at 
those times.  The statements only show that he reported not 
working during those periods.  

Of important note is that the October 1997 report of 
psychological evaluation from Dr. C.B., includes the Veteran 
reported history that he had been self employed since 1981.  

Regardless of whether the Veteran was employed by another, self 
employed, or did not work at all (more than likely the facts of 
the Veteran's true employment during this time period will never 
be known), such facts do not show that he was unemployable due to 
service connected disabilities at those times.  The mere lack of 
employment does not establish that one is unemployable.  Taken 
with the other evidence of record these reports of lack of 
employment, or self-employment as the case may be, do not tip or 
balance the scale as to whether or not he was unable to secure 
and follow a substantially gainful occupation prior to October 
10, 1997.  

Similarly, his letter resigning from an elected position at an 
AMVET post does not tend to show that he is unable to secure and 
follow a substantially gainful occupation due to his service 
connected disabilities for the period prior to October 10, 1997.  
The Veteran merely expressed his own belief, that as of December 
1998, he would be of disservice to the members if he remained in 
that position in December 1998.  This does not tend to prove his 
employability prior to October 10, 1997.  If anything it is 
evidence that prior to December 1998 he had not arrived at that 
conclusion.  

Of record are letters from "D.C.K.", M.D. a VA psychiatrist,  - 
dated in August 1998, "W.M.M." Ph.D. a VA psychologist - dated 
n August 1998, and "H.B." a Vet Center readjustment counseling 
therapist, dated in February 1999.  

In an August 1998 letter Dr. D.C.K. stated that the Veteran had 
limited social functioning, avoided family and friends, and had a 
GAF of 40.  In an August 1998 letter Dr. W.M.M. reported that the 
Veteran's PTSD symptoms had a significant impact on his social 
and occupational functioning and that he had a history of 
depression, hopelessness, social detachment, and poor sleep.  In 
a February 1999 letter H.B. stated that he had seen the Veteran 
on a frequent and regular basis since December 1996.  H.B. stated 
that it was his opinion that the Veteran "suffers total 
occupational and social impairment and meets the criteria for 
100% service connected disability, total and permanent."  

The Board finds that the GAF scores provided by the examiners in 
the VA examination reports from July 1997 and March 1996 are more 
probative as to the Veteran's level of disability prior to 
October 10, 1997 than the GAF of 40 assigned by Dr. D.C.K. in 
August 1998.  Dr. D.C.K.'s comments that the Veteran has limited 
social functioning and avoids family and friends and has a GAF of 
40 is outweighed by the evidence provided in the 1996 and 1997 
examination reports  as far as the period ending October 10, 
1997.  This is because the letter from Dr. D.C.K. from August 
1998, some 10 months after the period that is under 
consideration.  

As between the July 1997 report and the August 1998 report, the 
Board finds the July 1997 report to be more probative, due to the 
timing of the reports, than the August 1998 letter from Dr. 
D.C.K.  

H.B.'s letter is afforded no probative weight.  He does not 
provide any explanation to support his conclusory opinion 
regarding "total impairment" or even indicate that he knows 
what the criteria are for a 100 percent rating.  Merely adding 
the Veteran's name in the midst of regulatory language is not a 
probative expert opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 296, 304 (2009) (an opinion unsupported by rationale is not 
to be afforded any probative weight).  

Similar to Dr. D.C.K.'s letter, Dr. W.M.M.'s letter is of reduced 
probative value because the letter comes 10 months after the 
expiration of the period of interest.  As such, the Board finds 
the examination reports that come within the period of interest 
to be more probative of the Veteran's level of disability during 
the period of interest.  

As to the October 1997 report of psychological evaluation from 
Dr. C.B., that report is the evidentiary basis for the grant of a 
100 percent rating.  This report includes the Veteran reported 
history of many jobs over several decades.  Of some significance, 
the report documents that the Veteran had not been unemployed 
since 1981 but rather had been self employed since that time.  
This report is not evidence that the Veteran's level of 
disability shown in the report was present earlier than the 
report.  

Also of record is a February 1999 letter from "L.K.C.W." the 
Veteran's daughter.  She provided a report of the Veteran's 
behavior but the reports are not limited in time but rather have 
the character of covering periods of time long before the period 
of interest.  For example, she reported that the Veteran was 
prone to "frightening episodes of rage, it has always been the 
task of myself, my mother, and my sister to "walk on eggshells" 
in order to keep peace and harmony within the home."  She refers 
to a time period covering sixteen years when she lived at home 
and does not specify if any of that time period included the 
period of interest here.  She also reported that the Veteran was 
dismissed from many jobs due to engaging co-workers in "verbal 
and physical war fare."  This last report is inconsistent with 
the Veteran's own testimony which was that he was not fired from 
any job but rather quit all of his jobs.  Given the vague time 
frame and this inconsistency, the Board finds this letter to be 
without probative value as to whether disability due to the 
Veteran's psychiatric disease warranted a higher rating under any 
criteria for the time period of interest.  

The Board has considered the Veteran's statement that his service 
connected shoulder disability resulted in pain when he worked at 
the Post Office.  However, this is not evidence that his service 
connected disability rendered him unable to secure and follow a 
substantially gainful occupation, it is evidence of no more than 
what he stated.  

None of the evidence of record shows that the Veteran's service 
connected psychiatric disability approximated the criteria for a 
rating higher than 30 percent prior to October 10, 1997 or that 
this disability or any other service-connected disability 
rendered him unable to secure and follow a substantially gainful 
occupation prior to October 10, 1997.  

The examination reports in July 1997 and March 1996 are the most 
probative evidence of record and those reports show that the 
Veteran's psychiatric disability met the criteria for no more 
than a 30 percent rating, at best.  Those reports also provide 
highly probative evidence that his psychiatric disability did not 
render him unable to secure and follow a substantially gainful 
occupation.  

The symptoms resulting from the Veteran's psychiatric disability, 
and his level of disability, as shown to exist prior to October 
10, 1997, are contemplated by the rating schedule.  Hence, 
referral for extraschedular consideration is not warranted.  

Because the preponderance of evidence shows that the Veteran's 
service connected disabilities did not render him unable to 
secure and follow a substantially gainful occupation prior to 
October 10, 1997 and his psychiatric disability did not 
approximate the criteria for a rating higher than 30 percent 
prior to October 10, 1997, entitlement to a rating higher than 
already assigned prior to October 10, 1997 did not arise prior to 
that date.  The appeal must therefore be denied.  There is no 
reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was partially satisfied by way of a 
letter sent to the Veteran in February 2004.  That letter 
informed him of his and VA's respective duties in obtaining 
evidence and informed him of the type of evidence that would be 
probative in substantiating his claim.  The RO later 
readjudicated the Veteran's claims by issuance of a supplemental 
statement of the case in December 2005, thus curing the defect in 
the timing of the notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

The claim that gave rise to this appeal was a claim for an 
increased rating.  Although the types of evidence that the RO 
suggested the Veteran submit were the types of evidence that 
would tend to substantiate a claim for an increased rating, the 
letter informed him that the evidence must show facts such as 
that the disease or injury occurred during service - facts 
necessary to substantiate a claim to establish service 
connection, not to establish a higher rating for a disability for 
which service connection had already been established.  Neither 
that letter nor any other letter informed the Veteran as to what 
the evidence must show to obtain a higher rating.  This therefore 
constitutes a defect in VCAA notice.  

That there is a defect in VCAA notice does not necessarily mean 
that the Board must delay adjudication of this appeal to again 
remand the case to the RO for the RO to provide such notice.  
Rather, the question is whether the defect in notice has been 
prejudicial to the Veteran.  See generally Shinseki v. Sanders, 
129 S.Ct. 1696 (2009) (explaining the rule of prejudicial error 
in the context of claims for VA benefits).  Here there the 
evidence shows that the Veteran has not been prejudiced by the 
defect in notice.  

In the May 1999 statement of the case the RO provided the Veteran 
with the criteria for rating psychiatric disabilities.  From this 
document the Veteran should have been able to glean the 
information that would have been provided in a proper VCAA letter 
as far as how VA assigns disability ratings.  In a January 2000 
statement of the case the RO provided the Veteran with 
information as to how VA assigns effective dates.  Additionally, 
the Board decision issued in February 2007 was mailed to the 
Veteran and contained in it a much more comprehensive discussion 
of how disability ratings and effective dates are assigned.  

The Board is aware that the statements of the case and the now 
vacated Board decision are not VCAA notice letters.  The Board is 
not saying that these letters satisfy the VCAA duty to notify.  
What the Board is saying is that these letters, together with 
statements made by the Veteran's representative (explained in the 
next paragraph) are evidence that he has not been prejudiced by 
the error in VCAA notice and that remanding this case would serve 
no constructive purpose.   

In argument received in February 2004, the Veteran's 
representative provided detailed discussion as to provisions 
found in Title 38 Chapter 4 of the Code of Federal Regulations, 
the chapter that deals specifically with rating disabilities.  
She referred to the VA rating schedule in presenting her 
argument.  

The Board makes the factual finding that this argument, presented 
by the Veteran through his representative, shows that he had 
actual knowledge as to how VA assigns disability ratings and thus 
actual knowledge of what the evidence needed to show in order for 
his claim to prevail.  

Given the statements of the case, the now vacated Board decision, 
and the argument from the Veteran's representative, it is 
difficult to see how he would not have had a meaningful 
opportunity to submit evidence and argument to support his case 
with an awareness of what he must show in order to substantiate 
his claim.  It is therefore difficult to see how he could have 
been prejudiced by the defect in notice or what purpose it would 
now serve to remand the case to the RO to provide him with yet 
another copy of the information that he has already been given.  
Useless and nonsensical remands are to be avoided in these 
situations, particularly in light of Sanders.

For these reasons, the Board determines that there has been no 
prejudice to the Veteran due to any defect in VCAA notice and 
accordingly will not delay adjudication to provide him with 
additional notice.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA treatment records and afforded 
the Veteran several adequate examinations.  All records 
identified by the Veteran or his representative are associated 
with the claims file.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


